Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 44-62 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4, 6-7, 9-17, and 20-23 of prior U.S. Patent No. 11,059,728 B2. This is a statutory double patenting rejection.
The instant claims recite almost exactly the same language as the reference claims, in the following manner: claims 44-47 correspond to reference claims 1-4, claims 48-49 correspond to reference claims 6-7, claim 50 corresponds to reference claim 9 (which incorporates reference claim 8), claims 51-58 correspond to claims 10-17, and claims 59-62 correspond to claims 20-23.
The instant claim language differs from the reference claims only in that the instant claims recite removal of at least some of the hydrocarbons present in a fluid, whereas the reference claims recite cleaning and removing the hydrocarbons.  However, this is not interpreted as a difference in scope, because the broadest reasonable interpretation of cleaning or removal is that at least some of the contaminant is cleaned or removed; unless explicitly stated otherwise, it would not be interpreted as requiring complete removal (if complete, 100% removal is even considered a credible possibility).
As such, it is not clear that there is a difference in scope between the instant claims and the reference claims, and as such the claims are rejected under 101 on the basis of statutory double patenting.
	An alternative non-statutory double patenting rejection is presented below.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 44-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 9-17, and 20-23  of U.S. Patent No. 11,059,728 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims have considerable, almost complete overlap, as discussed above.  Even if the term “at least some” is considered to have different scope than the terms clean and remove in the reference claims, the instant claims are nevertheless anticipated by the reference claims (because any implied range by “at least some” would be satisfied by complete, or nearly complete, removal).
Claim 63 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,059,728 B2 in view of the prior art (see rejections below for more details).
	As discussed in the art rejections below, the system of claim 63 would have been an obvious embodiment for a laser treatment such as that claimed by the reference claims, because as in at least Derenoncourt, the use of a mobile submerged system which is capable of drawing fluid into itself (e.g. to pump to a connected vessel) is useful for undersea contaminant remediation e.g. oil spills, to allow for reaching extreme locations.  The ability to treat external to the vessel is already addressed in the reference claims but would also have been obvious in view of Van Rensburg, which teaches submersible purification emitters for water treatment.

Claims 44-51 and 54-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,366,642.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims (corresponding to the grandparent application) recite substantially similar methods and devices and recite a narrower range for laser wavelength which anticipate the instant claims.  The reference claims also cover gathering absorption data, utilizing multiple lasers including secondary lasers which cover a different range of wavelengths e.g. the near-IR, adjusting the path of a laser, providing suitable optical structures, etc.  The reference claims also cover submergible embodiments in which a laser is directed out of a vessel into a fluid for treatment or the like, or embodiments in which fluid is flowed through a vessel for treatment, as well as supplementary features such as collection chambers for byproducts.
As such, the claimed invention is anticipated and/or obvious over the claims of the reference patent.
Claims 52 and 63 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,366,642 in view of Derenoncourt (US PGPub 2015/0166150 A1).
The reference claims teach as above, including submerged embodiments, but do not teach that such embodiments are operable to independently move within the fluid while treating or also include passages within the vessel for fluid flow.
However, as discussed above, Derenoncourt teaches that the use of an independently movable i.e. robotic submerged device allows for targeted application of treatment at even extreme conditions e.g. in the cases of undersea contamination [Abs, 0045], and therefore the facility for independent movement of a submerged device would have been obvious to one of ordinary skill in the art.  Further, as in Derenoncourt, provision of a fluid passage within would have been obvious at least to allow for transport of fluid to a connected vessel e.g. a ship.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Mukaddam (US PGPub 2007/0170121 A1) in view of Van Rensburg (US PGPub 2008/0128283 A1) and Derenoncourt (US PGPub 2015/0166150 A1), in view of Minehara et al (JP 2001-231881 A1).
	Mukaddam teaches apparatus and methods for using UV laser to decompose pollutants in water [Abs] which includes a vessel and laser [0049, Fig. 1-2].  Mukaddam does not teach treating hydrocarbons, but such a limitation is drawn to the intended use of the device and would not distinguish structurally; regarding the tuning of the instant claimed lasers, in view of Minehara (which teaches that it may be useful to treat hydrocarbon contaminants in similar systems and teaches incorporating tunable lasers e.g. IR lasers for such a purpose [0001, 0003, 0005, 0008, 0012]) providing suitable capability to treat hydrocarbons would at least have been obvious to one of ordinary skill in the art.
	Mukaddam is silent to the system being configured to be submerged in a body of water i.e. with the laser within the vessel to treat water internal or external to the vessel.  However, Van Rensburg teaches a water purification apparatus with an emitter to destroy impurities [Abs] which may be submerged within a body of water [0010] and which allows for efficient treatment of a body of water without special chemicals or the like, making it easier to handle [0002-0004].  It would have been obvious to one of ordinary skill in the art to include such a configuration in Mukaddam’s taught system for the same purpose i.e. to allow for treatment of a body of water in an efficient manner.
	Mukaddam and Van Rensburg are silent to such an embodiment being independently movable within such a body of water, or to a passage for fluid within the submerged vessel.  However, Derenoncourt teaches systems for remediating undersea contamination e.g. oil spills [Abs] and teaches that the system may employ a submersible such as a robotic submersible to allow it to reach even extreme locations (extreme depths etc.) autonomously and direct treatment elements to the desired location [0045], and teaches including a passage within the vessel e.g. via a hose to connect to a larger surface vessel to allow transport of fluid thereto.  It would have been obvious to further modify the system of Mukaddam to provide such an autonomous movement capability and internal fluid passage for such a purpose i.e. to reach even remote locations of contamination requiring treatment and to allow movement of contaminated fluid to a connected vessel.
Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Minehara et al in view of Van Rensburg and Derenoncourt.
	As above, Minehara teaches application of IR laser energy to decompose hydrocarbon contaminants in various locations including in liquids.  As above, it would have been obvious to incorporate such a treatment in a submerged embodiment in view of Van Rensburg, to allow efficient treatment of bodies of water or the like, and in view of Derenoncourt it would have been obvious to provide the facility for independent movement and internal fluid flow to allow such a treatment to reach even remote locations of contamination.
Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (EP 0798270) in view of Van Rensburg and Derenoncourt, in view of Minehara et al.
	Fernandez teaches a system similar to the above which includes destruction of contaminants via laser and employs a vessel [Abs] using e.g. a near-IR laser.  Fernandez is silent to treatment of hydrocarbons, but such a limitation is drawn to the intended use of the device and the claimed laser tuning would have been obvious to one of ordinary skill in the art as discussed above in view of Minehara.
	As above, it would have been obvious to incorporate such a treatment in a submerged embodiment in view of Van Rensburg, to allow efficient treatment of bodies of water or the like, and in view of Derenoncourt it would have been obvious to provide the facility for independent movement and internal flow passages to allow such a treatment to reach even remote locations of contamination.

Allowable Subject Matter
	No claims may be allowed until the rejections above are overcome.  However, as best understood claims 44-62 are free from the prior art.  See the prosecution history for the parent applications, and most recently the non-final rejection dated 8/06/2020 in application 16/536,891.  The prior art discussed above teaches similar laser treatment for contaminant removal but is silent to the specific claimed ranges for laser tuning, and the prior art would not have led one of ordinary skill in the art to employ lasers of the claimed wavelength for applications such as hydrocarbon treatment; at most, the prior art would have suggested to one of ordinary skill in the art lasers of higher wavelengths outside the claimed ranges e.g. mid-IR and far-IR.  As such, the inventions of claims 44-62 are free from the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777